Citation Nr: 1720641	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) or other intestinal disorder as secondary to service-connected chronic rhinosinusitis.  

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), hiatal hernia, acid reflux, or other gastrointestinal disorder as secondary to service-connected chronic rhinosinusitis.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected chronic rhinosinusitis.

4.  Whether a reduction in the disability rating for chronic rhinosinusitis, effective March 1, 2016, was proper.

5.  Entitlement to a disability rating in excess of 10 percent for chronic rhinosinusitis as of March 1, 2016.  

6.  Entitlement to an initial compensable rating for sleep apnea.  

7.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013, July 2014, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Specifically, the December 2013 rating decision denied the following claims:  service connection for IBS or other intestinal disorder; service connection for GERD, hiatal hernia, acid reflux, or other gastrointestinal disorder; service connection for migraine headaches; and entitlement to TDIU.  The July 2014 rating decision granted service connection for sleep apnea and assigned a noncompensable initial rating.  The December 2015 rating decision decreased the evaluation for chronic rhinosinusitis from 50 percent to 10 percent disabling, effective March 1, 2016.

This case was previously before the Board in September 2015.  At that time, the Board reopened the Veteran's service connection claims for IBS or other intestinal disorder; GERD or other gastrointestinal disorder; and fibromyalgia.  The Board then denied on the merits service connection for IBS or other intestinal disorder and GERD or other gastrointestinal disorder.  The Board also denied service connection for a lung disorder and fibromyalgia, and an increased rating for major depressive disorder.  The claims for service connection for migraine headaches, an increased initial rating for sleep apnea, and entitlement to TDIU were remanded by the Board for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appealed the Board's September 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), and vacated the portion of the Board's September 2015 decision to the extent it denied service connection for IBS or other intestinal disorder, and GERD, hiatal hernia, acid reflux, or other gastrointestinal disorder, as secondary to chronic rhinosinusitis.  Specifically, the JMPR determined that the Agency of Original Jurisdiction (AOJ) had not adjudicated the issues of service connection for IBS and GERD as secondary to chronic rhinosinusitis.  Thus, the JMPR provided that the Board erred in failing to remand and direct the AOJ to issue a statement of the case (SOC) adjudicating the aforementioned issues.  

After the JMPR the Board reviewed the record and finds that the AOJ expressly considered the issues of service connection for IBS and GERD as secondary to chronic rhinosinusitis in a July 2014 SOC.  The Reasons and Bases section of the July 2014 SOC reviewed opinions by a VA examiner, to include a direct quotation, that neither IBS nor GERD were caused or aggravated by chronic rhinosinusitis and the examiner's rationales in support of those opinions.  In denying the issue in this SOC, the AOJ also stated that it considered articles submitted by the Veteran's representative that his gastrointestinal condition should be considered as being related to service-connected rhinosinusitis.   Based on the direct analysis of secondary service connection, the Board finds that the directives set forth in the JMPR have been substantially complied with and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The JMPR expressly provided that the following claims denied by the Board in September 2015 were not contemplated by the motion and should remain undisturbed:  service connection for a lung disorder; service connection for fibromyalgia; service connection for IBS or other intestinal disorder other than as secondary to chronic rhinosinusitis; service connection for GERD or other gastrointestinal disorder other than as secondary to chronic rhinosinusitis; and entitlement to an increased rating for major depressive disorder.  The appeals as to these issues were dismissed pursuant to the Court's Order.  As such, the Board will not consider these issues.  

Pursuant to the Court's Order and the JMPR directives, the Board will consider the issues of service connection for IBS and GERD only as secondary to chronic rhinosinusitis, and will not consider them on the bases of direct service connection or as secondary to major depressive disorder.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies ... clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."), vacated on other grounds, 794 F.3d 1342 (2015).  

The issue of entitlement to service connection for migraine headaches, to include as secondary to chronic rhinosinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding that IBS or other intestinal disorder is caused or aggravated by the Veteran's service-connected chronic rhinosinusitis.

2.  The weight of the competent and probative evidence is against finding that GERD or other gastrointestinal disorder is caused or aggravated by the Veteran's service-connected chronic rhinosinusitis.

3.  The Veteran received proper notice of the proposed reduction in rating chronic rhinosinusitis, and at the time of the reduction, the evidence showed actual improvement of her symptoms.

4.  The competent and probative evidence is at least in equipoise as to whether the Veteran experiences more than six non-incapacitating episodes per year of sinusitis as of March 1, 2016.  

5.  The Veteran's sleep apnea has a pre-aggravation baseline level of severity demonstrating persistent daytime hypersomnolence (30 percent disabling), but not requiring the use of a continuous positive airway pressure (CPAP) machine, prior to aggravation by service-connected chronic rhinosinusitis.  

6.  The Veteran's sleep apnea requires use of a CPAP machine but does not exhibit chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require tracheostomy.  

7.  The Veteran's combined disability rating is 60 percent, and her service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for IBS or other intestinal disorder as secondary to service-connected chronic rhinosinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for GERD, hiatal hernia, acid reflux, or other gastrointestinal disorder as secondary to service-connected chronic rhinosinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.310.

3.  The criteria for reduction of the disability rating for chronic rhinosinusitis, effective March 1, 2016, were met, and the reduction was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code (DC) 6513 (2016).

4.  The criteria for entitlement to a disability rating of 30 percent, but no higher, for chronic rhinosinusitis have been met as of March 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6847 (2016).

5.  The criteria for entitlement to an initial disability rating of 20 percent, but no higher, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.310(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6847 (2016).  

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in March 2013, prior to adjudication of her claims.  Thus, no additional notice is required.

For reductions, 38 C.F.R. § 3.105(e) requires the AOJ to issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefore, and allow 60 days for the presentation of additional evidence to show that payments should continue at the present level.  If a reduction is found to be warranted upon consideration of any additional evidence submitted, a final rating decision will be issued, and compensation will be reduced effective the last day of the month in which a 60-day period from the date of notice of the final action expires.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 
71-91 (Nov. 7, 1991).

In July 2015, the AOJ issued a proposed reduction of the disability rating for chronic rhinosinusitis explaining the basis for the rating reduction.  The Veteran was notified of the opportunity to request a personal hearing.  In December 2015, more than 60 days after the proposed reduction, the AOJ issued a final rating decision and reduced the Veteran's compensation.  The reduction took effect on March 1, 2016.  The Board finds that the procedural requirements for notice were satisfied.  See 38 C.F.R. § 3.105(e).

Next, VA has a duty to assist the Veteran in the development of her claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in May 2009, April 2013, July 2014, December 2015, and April 2016.  Although the Veteran's representative has submitted correspondence and argument containing boilerplate law regarding inadequate VA examinations, there is no specific assertion or indication that the examinations provided by VA are inadequate.  

The Board finds that it can proceed to the merits and the Veteran will not be prejudiced as a result of the Board's adjudication of the issues decided below.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  IBS or other intestinal disorder secondary to chronic rhinosinusitis

After review of the record, the Board finds that the criteria for service connection for IBS or other intestinal disorder as secondary to service-connected chronic rhinosinusitis have not been met.  See 38 C.F.R. § 3.303, 3.310.  

In July 2014, a VA examiner opined that it is less likely than not that the Veteran's IBS is secondary to or aggravated by rhinosinusitis.  In support of his opinion, the examiner stated that the Veteran reported that her IBS is specifically related to eating certain foods-she eats them and approximately one-half hour later she has mild diarrhea.  The Veteran reported no visits for IBS for at least a couple years.  The examiner concluded that there was no association found between the IBS and sinus condition.  07/07/2014 VBMS, C&P Exam, p. 14.  Prior to rendering his opinion, the examiner conducted an in-person examination and reviewed the Veteran's claims file and medical articles submitted by the Veteran pertaining to secondary conditions.  Id. at 1, 15.  The Board finds the VA examiner's opinion to be competent, credible, and highly probative, as it is supported by an adequate analysis and rationale.  As there is no competent evidence showing secondary causation or aggravation to the contrary, the Board finds that the evidence weighs against finding that Veteran's IBS is caused or aggravated by her service-connected chronic rhinosinusitis.

Additionally, neither the Veteran's service treatment records nor her post-service VA or private treatment records contain a diagnosis of an intestinal disorder other than IBS.  Accordingly, the Board finds that the Veteran does not have a current intestinal disorder other than IBS, thus precluding service connection on that basis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  GERD or other gastrointestinal disorder secondary to chronic rhinosinusitis

After review of the record, the Board finds that the criteria for service connection for GERD, hiatal hernia, acid reflux, or other gastrointestinal disorder as secondary to service-connected chronic have not been met.    

In July 2014, a VA examiner opined that it is less likely than not that the Veteran's GERD is secondary to or aggravated by rhinosinusitis.  In support of his opinion, the examiner stated that GERD has a specific pathogenisis-the relaxation of the lower esophageal sphincter.  The Veteran reported no flares of GERD for several years with the present treatment despite having recurrent episodes of sinusitis approximately every two months.  The examiner also noted that the Veteran's medical records were silent for problems with GERD for the past few years.  07/07/2014 VBMS, C&P Exam, p. 14.  Prior to rendering his opinion, the examiner conducted an in-person examination and reviewed the Veteran's claims file and medical articles submitted by the Veteran pertaining to secondary conditions.  Id. at 1, 15.  The Board finds the VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by consideration of the pertinent facts, application of medical principles, and an explanation/rationale.  

The Board acknowledges the article submitted by the Veteran titled, Sinusitis:  Surprising New Findings, which provides that digestive disorders have been linked to sinusitis and that sinusitis can cause acid to back up into esophagus, leading to chronic heartburn, a symptom of GERD.  03/03/2014 VBMS, Correspondence, pp. 15-17.  While the article is given some probatative weight, the Board finds that the VA examiner's July 2014 opinion is entitled to more probative weight than the article.  In this regard, the article states that sinusitis can cause a symptom of GERD, a finding that is speculative and not specific to the Veteran.  On the other hand, the VA examiner's opinion is based on an in-person examination, as well as review of the Veteran's medical records and the article, and addressed the Veteran's specific circumstances in concluding that her GERD was not caused or aggravated by her rhinosinusitis.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that Veteran's GERD is caused or aggravated by her service-connected chronic rhinosinusitis.

Furthermore, neither the Veteran's service treatment records nor her post-service VA or private treatment records contain a diagnosis of a gastrointestinal or esophageal disorder other than GERD.  Accordingly, the Board finds that the evidence weighs against a finding that the Veteran currently has hiatal hernia, acid reflux, or a gastrointestinal disorder other than GERD, thus precluding service connection on that basis.  See Degmetich, 104 F.3d at 1333.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Reduction Analysis 

Based on review of the record, the Board finds that a reduction in evaluation for chronic rhinosinusitis, effective March 1, 2016, was proper.  

To warrant a rating reduction, the evidence must reflect actual improvement in the disability level, and such improvement must actually reflect an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) ("The regulation provides that VA must compare the examination which purports to show that the veteran's condition has materially improved, with the last examination continuing his 100% rating.  The basis for comparison is not the examination on which the veteran was first awarded total disability.").  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-81 (1992).

Here, additional provisions from 38 C.F.R. § 3.344 apply because the Veteran's rating was in place for more than five years, but less than 20.  Accordingly, VA must review the entire record of examinations and medical-industrial history to determine whether the examination used to determine the reduction was at least as full and complete as the examination upon which the prior rating was assigned.  38 C.F.R. § 3.344(a).  In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

The Veteran's chronic rhinosinusitis has been rated under Diagnostic Code 6513 for chronic maxillary sinusitis.  Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran is competent to report headaches, pain, and discharge symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Board finds her statements reporting such symptoms credible.  

In this case, the Veteran's chronic rhinosinusitis was assigned an initial rating of 
50 percent disabling, effective June 21, 2006, based on a finding by the Board in a March 2010 decision that the Veteran suffered from near constant sinusitis.  The reduction to 10 percent disabling took effect on March 1, 2016, nine years and eight months after the initial rating.  At the time of the reduction, the Veteran's combined evaluation for compensation rate was 70 percent.  

After review of the record, the Board finds that the criteria for a reduction in the disability rating of 50 percent for chronic rhinosinusitis have been met and that the reduction, effective March 1, 2016, was proper.  

The evidence shows actual improvement in the severity of the Veteran's sinusitis symptoms.  In a May 2009 VA examination, the Veteran reported experiencing ongoing sinus complaints in the form of facial pain, postnasal drip, and difficulty breathing through the nose on a constant basis, as well as more than 10 acute sinusitis episodes per year with occasional discharge and crusting.  05/07/2009 VBMS, VAX, p. 8.  It was noted that she needs to be on normal courses of antibiotics during these episodes.  In an April 2013 VA examination, the Veteran reported experiencing 4 non-incapacitating episodes in the previous 12 months.  The examiner noted that the Veteran had not experienced near constant sinusitis or any incapacitating episodes in the previous 12 months.  04/17/2013 VBMS, VAX, p. 16.  In July 2014 and April 2016 VA examinations, the Veteran reported 4 non-incapacitating episodes and denied near constant sinusitis or any incapacitating episodes in the previous 12 months.  07/07/2014 VBMS, C&P Exam, p. 3; 04/05/2016 VBMS, C&P Exam, p. 2.  The Board finds that April 2013, July 2014, and April 2016 VA examinations are as complete as the May 2009 VA examination and demonstrate an actual improvement in the severity of the Veteran's sinus disorder that will be maintained under the ordinary conditions of life.  Indeed, the examination reports reflect the maintained improvement over the course of several years.  The record demonstrates treatment for sinusitis, but not at a frequency from which to find that the Veteran has near constant sinusitis.  

In arriving at its decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence shows an actual improvement and a proper reduction, that doctrine is not applicable.  
See 38 C.F.R. §§ 3.105(e), 4.3; Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Rating

As previously noted, disability evaluations are determined by the application of the facts presented to Rating Schedule.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as is the case here regarding the claim for an initial compensable rating for sleep apnea, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here regarding the claim for an increased rating for chronic rhinosinusitis, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991); but see Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  Chronic rhinosinusitis 

A December 2015 rating decision assigned a disability rating of 10 percent for chronic rhinosinusitis, effective March 1, 2016.  In January 2016, the Veteran filed a notice of disagreement (NOD) to the December 2015 rating decision assigning a 10 percent rating.  In April 2016, the AOJ issued an SOC continuing the 10 percent rating after finding that a higher evaluation of 30 percent was not warranted.  VA received the substantive appeal later in April 2016.

As previously noted, the Veteran's chronic rhinosinusitis has been rated under Diagnostic Code 6513 for chronic maxillary sinusitis using the General Rating Formula for Sinusitis.  As this was set out earlier in the decision, the Board will not repeat it here.  

The Veteran is competent to report headaches, pain, and discharge symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Board finds her statements reporting such symptoms credible.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 30 percent, but no higher, is warranted for chronic rhinosinusitis as of March 1, 2016.  

In the April 2016 VA examination, the Veteran reported experiencing four non-incapacitating episodes in the previous 12 months.  The examiner noted that the Veteran had not experienced near constant sinusitis or any incapacitating episodes in the previous 12 months.  04/05/2016 VBMS, C&P Exam, p. 2.  However, the examiner noted that the Veteran had been on approximately 10 rounds of antibiotics over the past year.  The antibiotics help short term, but then the symptoms return.  Id. at 7.  A December 2015 treatment record notes that the Veteran was treated approximately 10 times for episodes of sinusitis in the past year.  1/22/2016 VBMS, CAPRI, p. 3.  Based on the foregoing, the Board finds that the competent evidence is at least in equipoise as to whether the Veteran experienced more than six non-incapacitating episodes of sinusitis in the 12 months prior to March 1, 2016.  Accordingly, a 30 percent rating is warranted for chronic sinusitis.  

The Board finds that a rating in excess of 30 percent is not warranted because the evidence weighs against finding that the Veteran suffers from near constant sinusitis.  As noted, the Veteran denied experiencing near constant symptoms of sinusitis in the April 2016 VA examination.  04/05/2016 VBMS, C&P Exam, p. 2.  Although the record demonstrates treatment for sinusitis, the Board finds that it does not occur at a frequency from which to find that the Veteran has near constant sinusitis symptoms.  The Board further notes that the Veteran had surgery to treat her sinus disorder in 2005 and 2007, but the evidence does not show surgical treatment since.  04/17/2013 VBMS, VAX, p. 17.  Accordingly, the Board finds that the evidence does not more nearly approximate the next-higher rating of 
50 percent, the maximum schedular rating available for sinusitis.  

The Board notes that the evidence shows that the Veteran has maxillary sinusitis as noted on the 2016 VA examination report.  This is directly contemplated by the Schedule, thus the Board will not analysis under analogous diagnostic codes.  Copeland, 27 Vet. App. at 337.   

Applying the benefit-of-the-doubt rule as appropriate, the Veteran will be assigned a rating of 30 percent, but no higher, for chronic rhinosinusitis as of March 1, 2016.

B.  Sleep apnea

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 71 Fed. Reg. 52744, 52745 (Sept. 7, 2006).  The rating activity will determine the baseline and current levels of severity under the Rating Schedule and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Sleep Apnea Syndromes (Obstructive, Central, Mixed) which are asymptomatic but have documented sleep disorder breathing are to be evaluated as noncompensable.  Sleep apnea with persistent daytime hypersomnolence (recurrent episodes of excessive daytime sleepiness) warrants a 30 percent evaluation.  Sleep apnea which requires use of breathing assistance device such as a CPAP machine warrants a 
50 percent rating.  Sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or which requires tracheostomy warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6847.  

VA granted entitlement to service connection for sleep apnea in a July 2014 rating decision, based on aggravation by the Veteran's rhinosinusitis.  The AOJ determined the baseline pre-aggravation evaluation to be 50 percent based on the Veteran's use of a CPAP machine.  The AOJ found the current severity of her sleep apnea to warrant a 50 percent rating based on use of a CPAP machine.  Therefore, the 50 percent rating for current severity was subtracted from the 50 percent pre- rhinosinusitis aggravation rating, resulting in an initial noncompensable rating.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted for sleep apnea.

After review of the record, the Board finds that the medical evidence establishes a pre-aggravation baseline of 30 percent based on persistent daytime hypersomnolence without use of a CPAP machine.  The Veteran underwent a sleep study in September 2001 for complaints of excessive daytime sleepiness and snoring.  The clinician diagnosed the Veteran with very mild obstructive sleep apnea not requiring therapy.  12/08/2015 VBMS, Medical-Non-Government, p. 2.  The Veteran's complaints of excessive daytime sleepiness demonstrate hypersomnolence, but without use of a CPAP machine.  

The later evidence of record demonstrates that the Veteran's sleep apnea requires use of a CPAP machine, which warrants a 50 percent disability rating.  07/14/2006 VBMS, CAPRI No. 3, pp. 37, 48-50; 07/20/2015 VBMS, CAPRI, p. 60.  The Board finds that a 100 percent post-aggravation rating is not warranted as there is no evidence that the Veteran's sleep apnea presents with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  
See 38 C.F.R. § 4.97, DC 6847.  

Pursuant to 38 C.F.R. § 3.310(b), the baseline pre-aggravation disability level 
(30 percent) is deducted from the post-aggravation disability level (50 percent), resulting in disability rating of 20 percent, but no higher, for sleep apnea.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  

V.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for major depressive disorder (rated at 
30 percent from August 18, 2007), tinnitus (rated at 10 percent from June 21, 2006), chronic rhinosinusitis (rated at 30 percent from March 1, 2016), and sleep apnea (rated at 20 percent from January 25, 2013).  Her combined rating is 60 percent disabling.  See 38 C.F.R. § 4.25 (2016).  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the schedular requirements for TDIU have not been met.  See 38 C.F.R. § 4.16(a).  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to her level of education, special training, and previous work experience, but not to her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render her unable to secure and maintain substantially gainful employment.  

The evidence of record demonstrates that the Veteran was employed for the period on appeal, working between 30 and 60 hours per week, until she voluntarily quit in March 2016.  03/29/2013 VBMS, VA 21-8940; 07/20/2015 VBMS, CAPRI, pp. 7, 16; 04/11/2016 VBMS, CAPRI No. 2, pp. 6-7.  She reported employment as a housekeeper for different motels, a home health nurse, and server and bartender jobs in the food industry.  There is no indication that the positions held by the Veteran during the period on appeal represent marginal employment or involved special accommodations.  There is no evidence of record as to the Veteran's current employment situation.  However, as the most recent evidence available indicates that the Veteran is not currently employed, the Board will apply the benefit-of-the-doubt rule, and find that the Veteran is not currently employed.  Thus, the Board will consider whether the Veteran's service-connected disabilities preclude her from securing and maintaining gainful employment.  

The Veteran has claimed that she is unemployable due to her sinus disorder, migraines, and depressive disorder.  03/29/2013 VBMS, VA 21-8940.  Initially, the Board notes that she is not service connected for migraine headaches; thus, the symptoms related to that disorder cannot be considered in determining whether the Veteran is entitled to TDIU.  

In April 2013, a VA examiner opined that it is less likely than not that the Veteran's service-connected disabilities render her unable to secure and maintain substantially gainful employment.  In support of that opinion, the examiner noted that the Veteran was employed as a housekeeper at a motel since July 2012.  At that time, she reported working 27 hours per week, but wanted to work more hours.  The Veteran reported that the chemicals used her in her job cause her sinuses to flare, but stated that she could otherwise do the job.  04/17/2013 VBMS, VAX, pp. 7-8.  The Board finds the VA examiner's opinion to be competent, credible, and probative, and supported by an adequate analysis and rationale.  

The Veteran has reported that her sinus disorder limits her employment opportunities in the food and health fields due to symptoms such as sinus drainage, infections, and headaches.  01/25/2013 VBMS, VA 21-4138; 03/03/2014 VBMS, TPC.  More recently, in July 2014, the Veteran reported that her sinus disorder has no effect on her work.  07/07/2014 VBMS, C&P Exam, p. 6.  In an April 2016 VA examination, the Veteran reported that she is no longer working as a housekeeper because the chemical cleaning agents used cause her sinus infections to flare up.  04/05/2016 VBMS, C&P Exam, p. 6.  However, this report conflicts with a previous statement by the Veteran that she quit her position at the motel because she was tired of her employer treating her disrespectfully and bouncing her around from one position to another.  04/11/2016 VBMS, CAPRI No. 2, pp. 6-7.  This occurred after the Veteran reported being demoted for not catching on quickly enough, which was not related to her sinus disorder.  See 12/02/2015 VBMS, CAPRI, pp. 2, 4.  Although the Veteran is competent to report the occurrence of sinusitis symptoms and her reason for leaving her employment, the Board finds her statement that she left her position due to issues with her employer more credible than her claim that she had to leave due to the impact of the chemical cleaning agents on her sinuses.  The prior statement was made during the course of a mental health treatment session, whereas the latter was made to a VA examiner assessing the severity of her sinus disorder, providing an incentive to misrepresent the facts to her benefit.  Furthermore, the Veteran was employed as housekeeper in the hotel industry for three years after reporting the impact of the chemical cleaning agents on her sinuses.  See 04/17/2013 VBMS, VAX, pp. 7-8.  

The Veteran has also reported that her depressive disorder symptoms such as sleep disturbances and anxiety impact her work.  03/03/2014 VBMS, TPC.  In April 2013, a VA examiner opined that the Veteran's depressive disorder results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 04/12/2013 VBMS, VAX, p. 14.  The examiner concluded that the Veteran's depressive disorder does not, in and of itself, render her unable to secure and maintain substantially gainful employment.  Id. at 33.  

In July 2015, a VA audiologist opined that the Veteran's tinnitus alone will not interfere with her ability to obtain and maintain gainful employment.  The audiologist noted the Veteran's reports that she was currently employed and that ringing in her ears can be bothersome at bedtime or if she wakes in the middle of the night.  07/20/2015 VBMS, CAPRI, p. 277.  

In December 2015, after conducting an in-person examination and reviewing the Veteran's claims file, a VA examiner concluded that her sleep apnea did not affect her ability to work.  12/08/2015 VBMS, C&P Exam, p. 3.  

The Board finds the April 2013, July 2015, and December 2015 VA examiner opinions to be competent, credible, and probative, and supported by adequate analyses and rationales.

In addition to her work experience, the Veteran reported having two years of college, being a certified nursing aide since 1992, and having computer information training from October 2003 to October 2004.  03/29/2013 VBMS, VA 21-8940.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render her unable to secure and maintain substantially gainful employment.  By the Veteran's own reporting, she is capable of full-time work and was rendered unemployed due her own choice to quit unrelated to her service-connected disabilities.  She further reported that she was looking for a new job after quitting, indicating the Veteran's belief that she is able to find and maintain employment.  04/11/2016 VBMS, CAPRI No. 2, pp. 8-9.  Every medical professional to provide an opinion as to her employability concluded that her service-connected disabilities do not render her unemployable.  Although the Veteran contends that her service-connected disabilities limit her occupational opportunities, she is currently being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  With regard to her unique circumstances, to include her eduction, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding her unemployable by reason of service-connected disabilities.  Thus, any limitation on occupational opportunities stemming from service-connected disabilities is not grounds to refer the claim for TDIU for consideration on an extra-schedular basis per § 4.16(b).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for IBS or other intestinal disorder as secondary to service-connected chronic rhinosinusitis is denied.

Service connection for GERD, hiatal hernia, acid reflux, or other gastrointestinal disorder as secondary to service-connected chronic rhinosinusitis is denied.

The reduction of the disability rating for chronic rhinosinusitis, effective March 1, 2016, was proper, and the appeal is denied.

A disability rating of 30 percent, but no higher, is granted for chronic rhinosinusitis as of March 1, 2016.  

An initial disability rating of 20 percent, but no higher, for sleep apnea is granted.  

Entitlement to TDIU is denied.  

REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Specifically, a remand is necessary to provide the Veteran with an adequate opinion as to the etiology of her migraine disorder, and whether it is caused or aggravated by her chronic rhinosinusitis.  

In April 2013, a VA examiner opined that the Veteran's migraine headaches are less likely than not incurred in or related to service, and less likely than not proximately due to or caused by her chronic rhinosinusitis.  The rationales provided in support of these opinions referenced reports by the Veteran that she has had headaches since her teenage years, prior to service.  04/17/2013 VBMS, VAX, p. 11.  In July 2014, another VA examiner concluded that it is less likely than not that the Veteran's migraines are secondary to or aggravated by her rhinosinusitis, citing to the fact that she had migraine headaches since childhood.  07/07/2014, C&P Exam, pp. 14-15.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  

There were no neurological issues noted on the Veteran' entrance examination and in her report of medical history at entrance she reported not having had experienced frequent or severe headaches.  05/13/2013 VBMS, STR-Medical, pp. 12-14, 15-16.  Frequent or severe headaches were noted at separation.  Id. at 21-22.  Although at various times the Veteran reported experiencing headaches since childhood, her mother provided a statement denying that the Veteran had any allergies or illnesses growing up other than the normal childhood illnesses.  08/10/2006 VBMS, TPC.  Accordingly, the Board finds that there is not clear and unmistakable evidence that a migraine headache disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  As the April 2013 and July 2014 VA examiners' opinions are premised on the existence of migraine headaches prior to service, such opinions are inadequate to determine whether the migraine disorder manifested during or is otherwise related to service, and whether it was caused or aggravated by the sinus disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Certain chronic diseases, including migraine headaches, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a); see also VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying migraine headaches as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  Accordingly, an examiner should provide an opinion as to whether the Veteran's migraine disorder manifested to a compensable degree within one year of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to migraine headaches, to include updated treatment records from April 2016.

2.  After completing directive #1, request an opinion from an appropriate VA clinician as to the etiology of the Veteran's migraine headache disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The clinician should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is as least as likely as not (50 percent or greater probability) that the current migraine disorder manifested during, or is otherwise related to, the Veteran's period of active service.  The examiner's opinion should include a discussion as to whether the current migraine disorder is related to headaches experienced during active service.  

b.  Whether it is as least as likely as not (50 percent or greater probability) that the current migraine disorder manifested to a compensable degree (i.e., With characteristic prostrating attacks averaging one in 
2 months over last several months) within one year of November 16, 1990.   

c.  Whether it is at least as likely as not (50 percent or greater probability) that the current migraine disorder was caused by the Veteran's service-connected chronic rhinosinusitis.  

d.  Whether it is at least as likely as not (50 percent or greater probability) that the current migraine disorder was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected chronic rhinosinusitis.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

In addressing these questions, the examiner should presume that the Veteran's current migraine disorder did not exist prior to service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


